EXHIBIT AMENDED AND RESTATED JOSEPH F. CONNERS EMPLOYMENT AGREEMENT THIS AGREEMENT (the “Agreement”), by and between BENEFICIAL MUTUAL BANCORP, INC., a federally-chartered corporation(the “Company”), BENEFICIAL MUTUAL SAVINGS BANK, a Pennsylvania chartered savings bank(the “Bank”), and JOSEPH F. CONNERS (the “Executive”) is hereby amended and restated in its entirety effective March 17, 2009.This Agreement was originally executed on January 7, 2008 (the “Effective Date”). WHEREAS, Executive serves in a position of substantial responsibility; and WHEREAS, the Company and the Bank wish to assure the services of Executive for the period provided in this Agreement; and WHEREAS, Executive is willing to continue toserve in the employ of the Bank on a full-time basis for said period. NOW, THEREFORE, in consideration of the mutual covenants herein contained, and upon the other terms and conditions hereinafter provided, the parties hereby agree as follows: 1.
